Clifton Bancorp Inc. Announces Financial Results for the Fourth Quarterand Year Ended March 31, 2015; Declares Regular Dividend and Special Dividend Clifton, New Jersey – May 6, 2015 Clifton Bancorp Inc. (Nasdaq: CSBK), the holding company for Clifton Savings Bank (the “Bank”), today announced results for the quarter and year ended March 31, 2015.Net income for the fourth quarter was $3.51 million ($0.13 per diluted share) as compared to net income of $1.56 million ($0.06 per diluted share) for the quarter ended March 31, 2014. Net income for the year ended March 31, 2015 was $8.55 million ($0.33 per diluted share) as compared to $6.47 million ($0.25 per diluted share) for the same period in 2014. Notable Items · Quarterly income of $3.51 million, up significantly versus previous quarters, included non-recurring items; · Net loans increased 1.9% and 9.7% during the three months and year ended March 31, 2015, respectively; and · Multi-family and commercial real estate loans increased $27.5 million, or 58.9%, from March 31, 2014 Paul M. Aguggia, Chairman, President, and Chief Executive Officer, stated,“This year our team concentrated on expanding our real estate lending activities while concurrently executing on our strategy to enhance customer relationships and reduce interest expense. We also invested in upgrading our infrastructure and augmenting personnel to deliver enhanced products and services. Our announcement of our proposed new Hoboken office illustrates our desire to bring our community-focused banking model to key locations. Combined, these initiatives helped us turn in a solid financial performance this past year and position us nicely for our 2016 fiscal year and beyond.” The Board of Directors is also pleased to announce a regular cash dividend of $.06 per share, as well as an additional, special dividend of $.06 per share. The combined $0.12 dividend per share will be paid on June 12, 2015 to stockholders of record on May 29, 2015. Commenting on the combined dividend, Mr. Aguggia stated: “In light of our strong capital position the Board decided to pay out to shareholders a significant portion of the additional earnings recognized this quarter from non-recurring items.” Balance Sheet and Credit Quality Review Total assets decreased $79.1 million, or 6.3%, to $1.19 billion at March 31, 2015, from $1.27 billion at March 31, 2014. The decrease in total assets was primarily due to paying down borrowings and continuing to manage the cost of funds by allowing controlled, higher priced deposit runoff. In addition, stock subscription deposits in connection with the Bank’s second-step conversion totaling $154.3 million were reflected in total assets at March 31, 2014. The conversion was completed on April 1, 2014. Net loans increased $56.6 million, or 9.7%, to $641.1 million at March 31, 2015 from $584.5 million at March 31, 2014.One- to four-family real estate loans increased $30.6 million, or 5.8%, while multi-family and commercial real estate loans increased $27.5 million, or 58.9%, during fiscal 2015.Securities, including both available for sale and held to maturity issues, decreased $3.4 million, or 0.8%, to $418.9 million at March 31, 2015 from $422.3 million at March 31, 2014. Cash and cash equivalents decreased $143.3 million, or 74.4%, to $49.3 million at March 31, 2015 from $192.6 million at March 31, 2014 as stock subscription deposits held at March 31, 2014 were redeployed into higher-yielding assets or used to repay borrowings during fiscal 2015 following the completion of the second-step conversion. Deposits decreased $64.4 million, or 8.4%, to $699.5 million at March 31, 2015 from $763.9 million at March 31, 2014, mainly due to the previously noted downsizing of higher priced deposit accounts. In addition, $5.9 million in deposits outstanding on March 31, 2014 were used to purchase stock in the second-step conversion.Borrowed funds decreased $35.0 million, or 24.6%, to $107.5 million at March 31, 2015 from $142.5 million at March 31, 2014, as two borrowings were repaid in accordance with their original terms during fiscal 2015. Total stockholders’ equity increased $173.9 million, or 89.6%, to $368.0 million at March 31, 2015 from $194.1 million at March 31, 2014. The increase resulted primarily from net proceeds from the second-step conversion of $163.2 million, net income of $8.55 million, and exercises of stock options and related tax benefits of $7.95 million, partially offset by cash dividends paid of $7.63 million. Non-accrual loans increased $516,000, or 10.1%, to $5.6 million at March 31, 2015 from $5.1 million at March 31, 2014.Included in non-accrual loans at March 31, 2015 were nine loans totaling $1.3 million that were current or less than 90 days delinquent, but which were previously 90 days or more delinquent and on a non-accrual status pending a sustained period of repayment performance (generally six months).The percentage of nonperforming loans to total gross loans remained constant at 0.88% at both March 31, 2015 and 2014.The percentage of allowance for loan losses to nonperforming loans increased to 61.53% at March 31, 2015 from 59.84% at March 31, 2014. During the year ended March 31, 2015, net charge-offs totaled $313,000 as compared to $206,000 during the year ended March 31, 2014.For the year ended March 31, 2015, the charge-offs related to five one- to four-family residential real estate loans.For fiscal 2014, the charge-offs related to three one- to four-family residential real estate loans and one multi-family loan restructuring, net of a partial recovery from a private mortgage insurance claim on a loan charged-off in a previous quarter. Income Statement Review Net interest income increased $88,000, or 1.4%, to $6.40 million, for the three months ended March 31, 2015, as compared to $6.31 million for three months ended March 31, 2014, reflecting an increase of $152.9 million in average net interest-earning assets offset by a decrease of 12 basis points in net interest margin.Average interest-earning assets increased $67.8 million, or 6.5%, during the three months ended March 31, 2015, as compared to the three months ended March 31, 2014, which consisted of increases of $55.4 million in loans, $10.8 million in investment securities, and $24.4 million in other interest-earning assets, partially offset by a decrease of $22.8 million in mortgage-backed securities. The average balance of loans increased as the Bank continues to emphasize the growth of its loan portfolio, but repayment levels remained stable during the quarter. Investment securities increased with the deployment of some cash and cash equivalents into higher-yielding agency securities. Other interest-earning assets increased as funds received from calls and principal repayments of investment and mortgage-backed securities were kept in cash and cash equivalents. Mortgage-backed securities decreased due to the sales and principal repayments of securities exceeding purchases, and funds were redeployed into loans and other investment securities. Average interest-bearing liabilities decreased $85.1 million, or 9.6%, during the three months ended March 31, 2015, primarily as a result of decreases of $56.3 million in interest-bearing deposits and $28.8 million in borrowings. Net interest income increased $2.25 million, or 9.4%, to $26.13 million for the year ended March 31, 2015, as compared to $23.88 million for year ended March 31, 2014, reflecting an increase of $127.0 million in average net interest-earning assets partially offset by a decrease of 1 basis point in net interest margin.Average interest-earning assets increased $102.0 million, or 10.1%, during the year ended March 31, 2015, as compared to the year ended March 31, 2014, and consisted of increases of $82.9 million in loans, $12.9 million in investment securities, and $28.6 million in other interest-earning assets, partially offset by a decrease of $22.4 million in mortgage-backed securities. The average balance of loans increased while repayment levels remained stable. Investment securities increased with the deployment of second-step conversion proceeds into higher-yielding agency and municipal securities. Other interest-earning assets increased as funds received from calls, sales and principal repayments of investment and mortgage-backed securities remained in cash and cash equivalents. Mortgage-backed securities decreased due to the sales and principal repayments of securities exceeding purchases, as funds were redeployed into loans and other investment securities. Average interest-bearing liabilities decreased $25.0 million, or 2.9%, during the year ended March 31, 2015, primarily as a result of a decrease of $48.1 million in interest-bearing deposits, partially offset by an increase of $23.1 million in borrowings, mostly originated in late 2013, which were used primarily to fund loan growth. The provision for loan losses decreased $13,000, or 11.5%, and $60,000, or 7.7%, for the quarter and year ended March 31, 2015, respectively, as compared to the respective 2014 periods. The provision was $100,000 as compared to $113,000 for the three- month periods ended March 31, 2015 and 2014, respectively, and $717,000 and $777,000 for the years ended March 31, 2015 and 2014, respectively.The overall decreases in the provision for loan losses for the 2015 periods were mainly the result of overall favorable trends in qualitative factors related to delinquency and charge-offs considered in the periodic review of the general valuation allowance. Non-interest income increased $2.74 million, from $352,000 for the three months ended March 31, 2014 to $3.09 million for the three months ended March 31, 2015, and increased $2.45 million, from $1.87 million for the year ended March 31, 2014 to $4.31 million for the year ended March 31, 2015. The increases for both periods were mainly attributable to increases in income from bank owned life insurance and gains on sales of securities. Income from bank owned life insurance increased $877,000 and $1.05 million, respectively, for the three- and twelve-month periods ended March 31, 2015, as the Bank purchased additional insurance during fiscal 2015 and recorded a death benefit in March 2015.Gains on sale of securities increased $1.90 million and $1.44 million to $1.90 million and $2.01 million, respectively, during the three- and twelve-month periods ended March 31, 2015, from $0 and $566,000, respectively, for the same 2014 periods.In the 2015 periods, the gain on the sale of securities resulted mostly from the sale of certain mortgage-backed securities which had a very small amount of principal remaining relative to the principal balance purchased. Non-interest expenses increased $191,000, or 4.6%, to $4.36 million for the three months ended March 31, 2015, as compared to $4.17 million for the three months ended March 31, 2014, and increased $2.0 million, or 13.4%, to $17.1 million for the year ended March 31, 2015 as compared to $15.1 million for the year ended March 31, 2014.The increases were driven by increases in salaries and employee benefits, equipment expense and advertising and marketing expenses. The increases in salaries and employee benefits in both of the 2015 periods include increases of $184,000 and $683,000, respectively, in employee stock ownership plan expenses for the three- and twelve-month periods ended March 31, 2015. The increase in equipment expense (and certain miscellaneous expense) for the year ended March 31, 2015 was mainly related to expenditures associated with the Bank’s core processor change. Advertising and marketing expenses increased for both periods as management has intensified efforts to offer new products and expand the Bank’s current customer base. About Clifton Bancorp Inc. Clifton Bancorp Inc. is the holding company of Clifton Savings Bank, a federally chartered savings bank headquartered in Clifton, New Jersey. Clifton Savings Bank is an organization with dedicated people serving communities, residents and businesses. Clifton Savings operates 12 full-service banking offices located in the diverse and vibrant Northeastern counties of New Jersey. Forward-Looking Statements Clifton Bancorp makes forward-looking statements in this news release. These forward-looking statements may include: statements of goals, intentions, earnings expectations, and other expectations; estimates of risks and of future costs and benefits; assessments of probable loan and lease losses; assessments of market risk; and statements of the ability to achieve financial and other goals. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project” and other similar words and expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made. Clifton Bancorp does not assume any duty and does not undertake to update its forward-looking statements. Because forward-looking statements are subject to assumptions and uncertainties, actual results or future events could differ, possibly materially, from those that Clifton Bancorp anticipated in its forward-looking statements and future results could differ materially from historical performance. Clifton Bancorp’s forward-looking statements are subject to the following principal risks and uncertainties: general economic conditions and trends, either nationally or locally; conditions in the securities markets; changes in interest rates; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services; changes in real estate values; changes in the quality or composition of theloan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the ability to retain key members of management; changes in legislation, regulations, and policies; and a variety of other matters which, by their nature, are subject to significant uncertainties. Clifton Bancorp provides greater detail regarding some of these factors in the “Risk Factors” section of its Annual Report on Form 10-K, which was filed on June 6, 2014. Clifton Bancorp’s forward-looking statements may also be subject to other risks and uncertainties, including those that it may discuss elsewhere in this news release or in its filings with the SEC, accessible on the SEC’s website at www.sec.gov. Selected Consolidated Financial Condition Data At March 31, (In thousands) Financial Condition Data: Total assets $ $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Stock subscription deposits - Total stockholders' equity Selected Consolidated Operating Data Three Months Ended March 31, Year Ended March 31, (In thousands, except share and per share data) Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Average shares outstanding - basic Average shares outstanding - diluted Average Balance Table Three Months EndedMarch 31, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets 92 % 82 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 18 % $ 19 % Savings and Club accounts 53 % 80 % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities x x Year EndedMarch 31, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets % % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 72 % 80 % Savings and Club accounts % % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities x x Asset Quality Data Year Ended March 31, (Dollars in thousands) Allowance for loan losses: Allowance at beginning of period $ $ Provision for loan losses Charge-offs ) ) Recoveries - 16 Net charge-offs ) ) Allowance at end of period $ $ Allowance for loan losses to total gross loans % % Allowance for loan losses to nonperforming loans % % At March 31, (Dollars in thousands) Nonperforming Assets: Nonaccrual loans: One- to four-family real estate $ $ Multi-family real estate - Commercial real estate Consumer real estate 73 37 Total nonaccrual loans Real estate owned - - Total nonperforming assets $ $ Total nonperforming loans to total gross loans % % Total nonperforming assets to total assets % % Selected Consolidated Financial Ratios Three Months Ended March 31, Year Ended March 31, Selected Performance Ratios (1): Return on average assets % Return on average equity % Interest rate spread % Net interest margin % Non-interest expenses to average assets % Efficiency ratio (2) % Average interest-earning assets to average interest-bearing liabilities x x x x Average equity to average assets % Dividend payout ratio % Net charge-offs to average outstanding loans during the period % (1)Performance ratios are annualized. (2)Represents non-interest expense divided by the sum of net interest income and non-interest income including gains and losses on the sale of assets. Quarterly Data Quarter Ended March 31, December 31, September 30, June 30, March 31, 2014 (1) (In thousands except shares and per share data) Operating Data Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Share Data Basic earnings per share $ Diluted earnings per share $ Dividends per share $ - Average shares outstanding - basic Average shares outstanding - diluted Shares outstanding at period end Financial Condition Data Total assets $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Stock subscription deposits - Total stockholders' equity Assets Quality: Total nonperforming assets $ Total nonperforming loans to total gross loans % Total nonperforming assets to total assets % Allowance for loan losses $ Allowance for loan losses to total gross loans % Allowance for loan losses to nonperforming loans % (1) As a result of the completion of the second-step conversion on April 1, 2014, share and per share data, as appropriate, was adjusted to reflect the 0.9791 exchange ratio for the period. Contact:Bart D’Ambra (973) 473-2200
